Citation Nr: 1741543	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-35 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1956 to October 1965.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA provided the Veteran a January 2011 VA examination to evaluate his gastric condition. The Board finds the examination opinion to be inadequate, as it failed to discuss relevant evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Specifically, the examiner did not review a complete copy of the Veteran's service treatment records (STRs) and did not consider treatment notes from the Veteran's private physician, Dr. C (later located by the Veteran in March 2015). In addition, the VA examiner indicated that erosive chemical gastritis can result from a variety of agents or factors, including nonsteroidal anti-inflammatory drug (NSAID) use and smoking. The examiner noted that the Veteran has a history of both NSAID use and smoking, but did not provide an opinion in this regard. As the Veteran has been prescribed NSAIDs to treat many of his service-connected conditions, a medical opinion is needed to answer whether it is as likely as not that the Veteran's NSAID use caused or aggravated his gastric condition. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his gastric condition, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran. Of note, the most recent treatment records are a May 2015 Ann Arbor VAMC discharge summary submitted by the Veteran and a February 2016 Hazard VAMC clinic visit. 

2. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the Veteran's gastric condition. The VA examiner is requested to review all pertinent records associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a) Identify any gastric conditions, to include chemical gastritis.

(b) For any gastric condition identified, is it at least as likely as not (50 percent or greater probability) that the gastric condition had its onset during or was causally related to service?

Specifically review and discuss the December 1961 STR noting epigastric distress; the 1965 VA separation examination noting frequent indigestion several years ago, none at present; and the handwritten treatment notes from Dr. C submitted by the Veteran in March 2015. 

Rationale should also include discussion of the Veteran's reported symptoms and visits for his epigastric conditions from 1965-1980. See September 2011 reported treatment. Although VA and the Veteran have been unable to retrieve these records because the facilities have closed, the Veteran is competent to report symptoms he experienced and treatment he received.  

(c) For any gastric condition identified, is it at least as likely as not (50 percent or greater probability) that the gastric condition was caused by the Veteran's long-term nonsteroidal anti-inflammatory drug (NSAID) use? 

(d) For any gastric condition identified, is it at least as likely as not (50 percent or greater probability) that the gastric condition was aggravated by the Veteran's long-term NSAID use? 

If aggravation is found, the examiner is asked to state the baseline level of severity of the gastric condition before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's gastric condition and what level of increase was due to aggravation from his NSAID use. 

(e) If the examiner answered "yes" to (c) or (d), is it at least as likely as not that the Veteran's NSAID use was prescribed as the result of one or more of his service-connected conditions?

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the VA examination and opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. 
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

4. Upon completion of the above actions,  readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, thia issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




